Citation Nr: 1035779	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-27 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, unspecified psychosis, and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.  
The Veteran had additional service from July 1995 to May 1998; 
however, the Veteran is not eligible for VA benefits for this 
period of active duty due to her other than honorable service 
having been found to be a bar to benefits.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Veteran testified at a video conference Board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims folder.

The Veteran originally filed a claim of entitlement to service 
connection for PTSD.  The medical evidence of record indicates 
that the Veteran has been diagnosed with depression and 
unspecified psychosis as well as PTSD.  Although not claimed by 
the Veteran, the Board has recharacterized the issue on appeal as 
indicated above to include depression and unspecified psychosis.  
See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his mental illness; he filed a claim 
for the affliction his mental condition, whatever it is, causes 
him).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include depression, unspecified 
psychosis, and PTSD.  The Veteran contends that her current 
psychiatric disorder is due to observing a suicide in service, 
observing a man being killed in a tractor accident in service, 
and due to harassment by her Sergeant in service.

The Board notes that one of the Veteran's claimed in-service 
stressors is based on personal assault.  There are special 
development procedures that pertain to the processing of claims 
of entitlement to service connection for PTSD based on personal 
assault.  VA has special evidentiary development procedures, 
including the interpretation of behavioral changes by a clinician 
and interpretation in relation to a medical diagnosis.  Patton v. 
West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural 
Manual M21-1, Part III, paragraph 5.14(c)).

In this case, VA has not yet complied with the specialized notice 
requirements of 38 C.F.R. § 3.304(f)(3), which provides that when 
a post-traumatic stress disorder claim is based on in-service 
personal assault VA must advise the claimant of alternative 
sources of evidence for proving the occurrence of personal 
assault before denying the claim.  The Board notes that under 38 
C.F.R. § 3.304(f)(3) if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3) (2009).  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to request for transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavioral changes.  Id.  VA will not deny a 
PTSD claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavioral changes 
may constitute credible supporting evidence of the stressor and 
allowing him the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  Id.  On remand, 
the RO should issue a notice letter to the Veteran explaining the 
evidence necessary to corroborate the alleged stressors during 
service to support her claim for PTSD due to personal assault 
pursuant to 38 C.F.R. § 3.304(f).

Review of the claims file reveals that the Veteran receives 
treatment at the VA; however, treatment records dated since July 
2007 have not been associated with the claims file.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 
C.F.R. § 3.159(c)(1) (2009).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
attempts must be made to obtain the Veteran's VA clinical records 
that are dated since July 2007.

Because the Veteran has provided competent reports of 
experiencing a continuity of psychiatric symptomatology since 
military service and has been diagnosed with depression and 
unspecified psychosis in addition to PTSD, the Board finds that 
an examination assessing whether she has a current psychiatric 
disorder that is related to service is necessary.  See 38 
U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Again, the Board notes that the Court has held that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  Send VCAA notice to the appellant that 
is specific to claims for PTSD based on 
personal/sexual assault.  See 38 C.F.R. § 
3.304(f)(4) (2009).

2.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since July 2007.  Any additional pertinent 
records identified by the appellant during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
appellant, and associated with the claims 
file.

3.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV, and if she meets 
such criteria, whether PTSD is at least as 
likely as not (a probability of 50 percent 
or greater) related to personal assault in 
service.  In that regard, the examiner is 
requested to provide an opinion as to 
whether reported behavior changes after the 
harassment/personal assault in service, 
such as substance abuse, indicates that it 
is at least as likely as not that the 
assault occurred.  

Regardless of whether the Veteran is 
diagnosed with PTSD, the examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of 
any other psychiatric disorder found to be 
present.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current psychiatric 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.

5.  Finally, readjudicate the Veteran's 
claim for service connection for an 
acquired psychiatric disorder, to include 
PTSD.  If the claim remains denied, provide 
the Veteran with a supplemental statement 
of the case and allow an appropriate time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

